Burnett, J.,
after stating the facts, delivered the opinion of the Court—Terry, J., concurring.
We do not conceive it necessary to examine all the points made in this case by counsel, as a few positions, we think, must settle the matter in controversy. It was laid down in the Duchess of Kingston's case, by Chief Justice De Grey, that “the judgment of a Court of competent jurisdiction directly upon the point, is, as a plea, a bar j or as evidence, conclusive, between the same parties upon the same matter directly in question in another Court.” 1 G-reen. Ev., § 528. The doctrine here laid down has ever since been followed, and is the settled doctrine of the law and of right reason. So far then as the same issues and facts are directly involved in the two cases, the decision in the former suit is conclusive upon the parties. When we look into the complaint, the answer and judgment, in the former case, we find that the questions there involved, were substantially the same as those arising in the present case, except the demand of the last quarter’s rent, the demand of possession, and the refusal of defendants to pay the rent or surrender the premises, and these latter facts were fully proven. The suit was upon the same lease, by the same plaintiff, in the same capacity, and the defence set up involved the same points substantially. Every material fact set forth in the complaint, in the former suit, was found to be true by the judgment of the Court, and cannot be questioned in any other Court by the same parties. If defendants had any doubt in regard to the right of plaintiff to sue, and wished to be protected from any further liability to Mrs. Love, they should have made her a party to the first suit, and then the judgment would have been conclusive upon all parties that could have any interest. And if the plaintiff had ceased to be administrator since the former suit, that fact could be set up and the revocation of his letters proven by defendant. The plaintiff having shown a grant of administration to him at a former period, the law will throw the onus of proof upon the party denying his present capacity.
As to any question of law arising in the former case, in regard to the right of the administrator to sue upon the lease in question, we think there can be no doubt. The premises were the property of the estate, as the Superior Court found, and the lease, though in the name of Mary Bennett, was in truth a lease from her as administratrix. All these questions were necessarily determined by this Court, in the ease decided at the last October Term. We can see no sufficient reason for the judgment of the County Court, and the same is reversed and the cause remanded for further proceedings.